DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Richard A. Gollhofer on 10/08/2021.
Claims 1, 4, 6, and 8 have been amended as follows: 
1.  (Currently Amended)  An arithmetic processing unit comprising:
an instruction decoder which decodes fetch instructions fetched from a memory to issue execution instructions;
a reservation station which temporarily stores the execution instructions issued by the instruction decoder; and
an arithmetic unit which executes the execution instructions stored in the reservation station,
wherein each of the fetch instructions includes one of a multi-flow instruction, having a plurality of divided instructions, and a single instruction,
wherein the instruction decoder includes:
a pre-decoder including N number of slots (N is a first positive integer) each of which inputs one of the fetch instructions, detects a division number of the multi-flow instruction, and divides the multi-flow instruction into the plurality of divided instructions;
a main decoder including a corresponding N number of slots each of which decodes one of the divided instructions or the single instruction to issue an execution instruction corresponding to the one of the divided instructions or the single instruction; and
a pre-decoder buffer including N - K number of slots (K is a second positive integer, N > K) which temporarily stores the fetch instructions in the pre-decoder, and

inputs N number of the fetch instructions into the N number of slots of the pre-decoder, respectively,
transfers at least one of single instructions and the divided instructions in the pre-decoder to up to the N number of slots of the main decoder in order starting from a first slot of the pre-decoder without going through the pre-decoder buffer, and
repeatedly, when transfer is completed from the first slot (where K =1), or [[the]] a first K number of slots, of the pre-decoder to the main decoder, transfers up to N - K remaining fetch instructions in the pre-decoder to the pre-decoder buffer, and inputs a next N number of the fetch instructions to the N number of slots of the pre-decoder, respectively, and after execution instructions have been issued from all the N number of slots of the main decoder, transfers any remaining divided instructions and remaining single instructions in the N number of slots of the pre-decoder and the N - K number of slots of the pre-decoder buffer to the N number of slots of the main decoder, first from the pre-decoder buffer and then from the pre-decoder without going through the pre-decoder buffer.

Claims 2-3  (Cancelled)

4.  (Currently Amended)  The arithmetic processing unit according to Claim 1, wherein when all the divided instructions and all the single instructions in the N - K number of slots of the pre-decoder buffer and the N number of slots of the pre-decoder are transferred to the main decoder, the instruction decoder inputs [[a]] the next N number of fetch instructions to the N number of slots of the pre-decoder respectively.

6.  (Currently Amended)  The arithmetic processing unit according to Claim 1, further comprising:
a loop cache which, when the instruction decoder issues a plurality of execution instructions in a loop, stores the plurality of execution instructions in the loop; and
an instruction selector which, when the instruction decoder issues the plurality of execution instructions in the loop, selects the plurality of execution instructions in the loop issued by the instruction decoder, and which, when the loop cache issues the plurality of execution instructions in the loop after the instruction decoder issues the plurality of execution instructions in the loop, selects the plurality of execution instructions in the loop issued by the loop cache and [[which]] supplies the selected execution instructions to the reservation station.

7.  (Original)  The arithmetic processing unit according to Claim 6, wherein the instruction decoder is controlled to stop operation while the instruction selector selects the execution instructions issued by the loop cache.

8.  (Currently Amended)  A method of controlling an arithmetic processing unit, the method comprising:
decoding, by the arithmetic processing unit in an instruction decoder, a fetch instruction fetched from a memory to issue an execution instruction;
temporarily storing, in a reservation station, the execution instruction issued by the instruction decoder; and
executing, by an arithmetic unit, the execution instruction stored in the reservation station, the fetch instruction including one of a multi-flow instruction divided into a plurality of divided instructions, and a single instruction which is not divided,
wherein the instruction decoder has a pre-decoder including N number of slots (N is a first positive integer), a pre-decoder buffer including N - K number of slots (K is a second positive integer, N > K), and a main decoder including N number of slots, and performs operations of:
inputting N number of fetch instructions into N number of slots 
detecting a division number of the multi-flow instruction,  
dividing the multi-flow instruction into a plurality of divided instructions,
transferring at least one of single instructions and the divided instructions in the pre-decoder to up to the N number of slots in the main decoder in order starting from a first slot of the pre-decoder without going through the pre-decoder buffer, each slot of the main decoder decoding one of the divided instructions or the single instruction to issue an execution instruction corresponding to the one of the divided instructions or the single instruction, and
repeatedly, when transfer is completed from the first slot (where K =1), or [[the]] a first K number of slots, of the pre-decoder to the main decoder, transferring up to N - K remaining fetch instructions in the pre-decoder to the pre-decoder buffer and inputting a next N number of the fetch instructions to the N number of slots of the pre-decoder, respectively, and after execution instructions have been issued from all the N number of slots of the main decoder, transferring any remaining divided instructions and remaining single instructions in the N number of slots of the pre-decoder and the N - K number of slots of the pre-decoder buffer to 

Reasons for Allowance
Claims 1, 4, and 6-8 are allowed.
The reasons for allowance is the same as in pages 6-7 of the Notice of Allowance dated 07/13/2021 as Applicant’s amendments to independent claims 1 and 8 does not affect the patentability of the subject matter that was deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/William B Partridge/Primary Examiner, Art Unit 2183